DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s response to the restriction/ election requirement from 10/21/2021 is acknowledged.  Applicant has made the following election.

    PNG
    media_image1.png
    142
    593
    media_image1.png
    Greyscale

Further to the above, the Examiner notes that claim 20 does not read on a single fumaric acid ester, but rather on a mixture of more than one.  As such, claim 20 should really be withdrawn from consideration as directed to more than a single elected species.  However, in the interest of compact prosecution, the Examiner has examined this claim, but does not withdrawn the election of species requirement altogether.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The restriction/ election requirement is hereby MADE FINAL.  Claims 15-26, 28-31 and 33--34 are pending, and have been examined herewith to the extent of the elected species.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-26, 28-31 and 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-58, 60, 63 and 1-14 of US patent No. 10,695,305 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim overlapping subject matter.  The claims of the instant application are directed to a pharmaceutical composition for treating multiple sclerosis, psoriasis, and/or rheumatoid arthritis in a subject in need thereof, comprising one or more C3-C8 carboxylic acids, physiologically acceptable salts and/or esters thereof, and one or more fumaric acid esters and/or physiologically acceptable salts thereof, wherein the one or more C3-C8 carboxylic acids are propionic acid and/or butyric acid.  The claims of the reference patent are directed to a method of treating multiple sclerosis and/or psoriasis in a subject, in need thereof, comprising administering an effective amount in combination of one or more C3-C8 carboxylic acids, physiologically acceptable salts and/or esters thereof, and one or more fumaric acid esters and/or physiologically acceptable salts thereof, wherein the one or more C3-C8 carboxylic acids are propionic acid and/or butyric acid.  It is necessary to possess the composition with the claimed combination in order to practice the method.

Claims 15-26, 28-31 and 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of US patent No. 10,682,322 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim overlapping subject matter.  The claims of the instant application are directed to a pharmaceutical composition for treating multiple sclerosis, psoriasis, and/or rheumatoid arthritis in a subject in need thereof, comprising one or more C3-C8 carboxylic acids, physiologically acceptable salts and/or esters thereof, and one or more fumaric acid esters and/or physiologically acceptable salts thereof, wherein the one or more C3-C8 carboxylic acids are propionic acid and/or butyric acid.  The claims of the reference patent are directed to a method of treating multiple sclerosis and/or psoriasis in a subject in need of such treatment comprising administering orally to said subject an effective dose of a composition comprising one or more C.sub.3-C.sub.8 carboxylic acids, their physiologically acceptable salts and/or esters, wherein the one or more C.sub.3-C.sub.8 carboxylic acids are propionic acid and/or butyric acid; and at least one additional therapeutic agent, wherein the method treats multiple sclerosis and/or psoriasis (claim 20), wherein the at least one additional therapeutic agent is a fumaric acid ester derivative, Vitamin A, and/or Vitamin D (claim 21).  It is necessary to possess the composition with the claimed combination in order to practice the method.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-26, 28-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0033946 to Berenson et al. (“Berenson”), further in view of Duscha et al., Beneficial effects of short chain fatty acids on the course of experimental autoimmune encephalomyelitis, Journal of Neuroimmunology, 275(1): page 143, 2014 (“Duscha”), US 2007/0248662 to Joshi et al. (“Joshi”), US 4,959,389 to Speiser et al. (“Speiser”, the English language equivalent of EP 0 312 697 B1), and Thacker et al., EFFECTS OF VITAMIN B12 ON SERUM LIPIDS AND LIPOPROTEINS OF PIGS FED DIETS SUPPLEMENTED WITH PROPIONIC ACID OR CALCIUM PROPIONATE, Canadian Journal of Animal Science, Vol. 62 (2), June 1982, 527-536 (“Thacker”).
Berenson teaches the use of short chain fatty acids (SCFA), e.g. propionic acid, and their salts, including sodium salts, in a method of treating autoimmune diseases such as multiple sclerosis and psoriasis in a subject in need thereof, including humans (see [0085], [0086], [0091], [0093]).  Berenson further discloses oral administration in a single dosage form of e.g. 50 mg three times a day (=0.15 g per day, a dose which falls within Applicant’s claimed range of claim 28), as well as optimizing the concentration and dosage as needed ([0261], [0088-9]).  Since the dosage is administered more than once, this further discloses multiple dosage forms.
Berenson discloses a number of SCFA and treating a number of diseases.  However, the individual use of SCFA, such as propionic acid in the treating of multiple sclerosis is also known in the art.  Duscha teaches that propionic acid has a beneficial effect in treating autoimmune encephalomyelitis (EAE)- an animal model of MS.  
Berenson does not expressly teach the use of dimethyl fumarate, as well as a dosage form, such as tablets or capsules.  Berenson also does not explicitly teach administering a mixture of dimethyl fumarate and the calcium, magnesium, and/or zinc salts of ethyl fumarate.
Joshi teaches dimethyl fumarate as useful in treating multiple sclerosis in the form of microtablets (see claim 39).  It further teaches dosage amounts of 50 mg, 110 mg, 120 mg (= 0.05 g, 0.11 g, 0.12 g)- a dosage amount per Applicant’s claims.  (see, e.g., claims 33-35).
Regarding mixtures with the calcium, magnesium, and/or zinc salts of ethyl fumarate, Joshi teaches: “[0021] DE-A-26 21 214 describes medicaments containing the fumaric acid monoethyl ester and its mineral salts as active ingredient for the treatment of psoriasis. The publication "Hautarzt (Dermatologist) (1987) 279-285" discusses the use of fumaric acid monoethyl ester salts. Pharmaceutical preparations containing a mixture of fumaric acid monoalkyl ester salts and a fumaric acid diester forthe treatment of psoriasis, psoriatic arthritis, neurodermatitis and enteritis regionalis Crohn are known from EP 0 312 697 B1.”  Spieser is the English language equivalent of EP 0 312 697 B1, and it specifically discloses that such mineral salts are calcium, magnesium or zinc salts. (claim 1).
Berenson does not teach the addition of vitamin B12 or a dietary supplement.  Thacker teaches pig fed diets supplemented with vitamin B12, propionic acid (PA) or calcium propionate.  It discloses that PA supplementation has a cholesterol lowering effect, and that supplementation with vitamin B12 reduced liver lipid levels. (Abstract).
It would have been obvious to one of ordinary skill in the art to employ both the herein claimed SCFAs in combination with dimethyl fumarate, in the herein claimed dosage, in the method of treating multiple sclerosis or psoriasis before the effective filing date of the claimed invention in view of the combined teachings of Berenson, Duscha, Joshi, Spieser and Thacker.  One of ordinary skill in the art would have been motivated to employ both the herein claimed SCFAs in combination with dimethyl fumarate, alone, or with the mineral salts of ethyl fumarate, in the herein claimed dosage, in the method of treating multiple sclerosis or psoriasis because both dimethyl fumarate (alone or in combination with ethyl fumarate) and the SCFAs are known in the art for treating multiple sclerosis or psoriasis. Concomitantly using two agents, which are known to be useful to treat multiple sclerosis or psoriasis individually, into a single method useful for the very same purpose is prima facie obvious (See In re Kerkhoven 205 USPQ 1069 (CCPA 1980)).  It would have been further obvious to the person of skill in the art before the effective filing date of the claimed invention to administered the agents in single dosage forms individually, or in combination, depending on the considerations of ease of use, compliance, dosage regimen needed, etc.  The person of skill in the art would have been further motivated to administer the composition as a dietary supplement, to include with the addition of vitamin B12, motivated by the disclosure in Thacker of the additional benefits of supplementation with these compounds on reduction of cholesterol and of liver lipid levels.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627